Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-10, 12, 14 and 31-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Dearnley et al (US 2004/0174317 A1), hereinafter Dearnley, teaches a base station antenna comprising a first reflector structure that extends about a first longitudinal axis, the first reflector structure having a first transverse cross-section; a second reflector structure that extends about a second longitudinal axis, the second reflector structure having a second transverse cross-section; a first array of first frequency band radiating elements that are mounted to extend outwardly from the first reflector structure; a second array of second frequency band radiating elements that are mounted to extend outwardly from the second reflector structure, the first frequency band being non-overlapping with the second frequency band. 
Dearnley, however, fails to specifically teach that the second transverse cross-section that is different from the first transverse cross-section, wherein the first and second reflectors are vertically stacked; and a radome that extends around the first reflector structure and the second reflector structure.

Regarding claim 31, Dearnley teaches a base station antenna comprising a first reflector structure having first and second generally opposed sides; a first array of radiating elements that are mounted to extend outwardly from the first side of the first reflector structure; a second reflector structure having third and fourth generally opposed sides; and a third array of radiating elements that are mounted to extend outwardly from the third side of the second reflector structure, wherein the first side is a first distance from the second side and the third side is a second distance from the fourth side, and wherein the second distance is different from the first distance.
Dearnley, however, fails to further teach a second array of radiating elements that are mounted to extend outwardly from the second side of the first reflector structure; and a fourth array of radiating elements that are mounted to extend outwardly from the fourth side of the second reflector structure.
Claims 32-37 are allowed for at least the reason for depending, either directly or indirectly, on claim 31.
Regarding claim 38, Dearnley teaches a base station antenna comprising a first reflector structure having first and second generally opposed sides: a first array of radiating elements that are mounted to extend outwardly from the first side of the first reflector structure; a second reflector structure having third and fourth generally opposed sides: a third array of radiating elements that are mounted to extend outwardly from the third side of the second reflector structure; wherein the first side is a first distance from the second side and the third 
Dearnley, however, fails to further teach a second array of radiating elements that are mounted to extend outwardly from the second side of the first reflector structure; a fourth array of radiating elements that are mounted to extend outwardly from the fourth side of the second reflector structure; the second transverse cross-section that is different from the first transverse cross-section; a fifth array of radiating elements mounted to extend outwardly from the first reflector structure; wherein the fifth array of radiating elements are configured to operate in a third frequency band that is at higher frequencies than the second frequency band, and wherein the second perimeter is greater than the first perimeter.
Regarding claim 39, Dearnley teaches a base station antenna comprising a first reflector structure that extends along a first longitudinal axis and that has a transverse cross-section having a first perimeter; a plurality of arrays of first frequency band radiating elements that are mounted to extend outwardly from the first side of the first reflector structure; a second reflector structure that extends along a second longitudinal axis and that has a transverse cross-section having a second perimeter that is different from the first perimeter; and a plurality of arrays of second frequency band radiating elements that are mounted to extend outwardly 
Dearnley, however, fails to further teach that the plurality of arrays of first frequency band radiating elements that are mounted to extend outwardly from respective sides of the first reflector structure; the plurality of arrays of second frequency band radiating elements that are mounted to extend outwardly from respective sides of the second reflector structure.
Claims 40-42 are allowed for at least the reason for depending, either directly or indirectly, on claim 39.
Regarding claim 43, Dearnley teaches a base station antenna comprising a first reflector structure that extends along a first longitudinal axis and that has a transverse cross-section having a first perimeter; a plurality of arrays of first frequency band radiating elements that are mounted to extend outwardly from a first side of the first reflector structure; a second reflector structure that extends along a second longitudinal axis and that has a transverse cross-section having a second perimeter; and a plurality of arrays of second frequency band radiating elements that are mounted to extend outwardly from a first side of the second reflector structure, the first and second frequency band radiating elements having different configurations; wherein the first array of radiating elements are configured to operate in a first frequency band and the second array of radiating elements are configured to operate in a second frequency band that is at higher frequencies than the first frequency band, and wherein the second perimeter is greater than the first perimeter; and a third array of radiating elements that are configured to operate in a third frequency band, wherein the third array is mounted to extend outwardly from the first reflector structure.
Dearnley, however, fails to further teach the plurality of arrays of first frequency band radiating elements that are mounted to extend outwardly from respective sides of the first reflector structure; the plurality of arrays of second frequency band radiating elements that are mounted to extend outwardly from respective sides of the second reflector structure, wherein the third frequency band is at higher frequencies than the second frequency band.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845